                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
 Plaintiff                                   CRIMINAL 18-0236CCC
 vs
 ANTHONY MELENDEZ LLERA
 Defendant


                                    ORDER

      Having considered the Report and Recommendation filed on
November 28, 2018 (d.e. 33) on a Rule 11 proceeding of defendant Anthony
Meléndez Llera before U.S. Magistrate-Judge Camille L. Vélez Rivé on
November 8, 2018, to which no objection has been filed, the same is
APPROVED. Accordingly, the plea of guilty of defendant is accepted. The
Court FINDS that his plea was voluntary and intelligently entered with
awareness of his rights and the consequences of pleading guilty and contains
all elements of the offense charged in the indictment. Defendant is advised,
however, that the Court will defer its decision on whether to accept or reject the
parties’ Fed. R. Crim. P. 11(c)(1)(C) plea agreement until it has reviewed the
Pre-Sentence Report.
      This case was referred to the U.S. Probation Office for preparation of a
Presentence Investigation Report since November 8, 2018. The sentencing
hearing is set for FEBRUARY 12, 2019 at 2:00 PM.
      The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections, the
grounds for the objections, and the U.S. Probation Officer’s comments on
CRIMINAL 18-0236CCC                     2

them, as required by Fed. R. Crim. P. 32(g). The party that raised the
unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the unresolved
objections be ruled upon by the Court. Failure to do so will be deemed by the
Court as a withdrawal of the unresolved objections.
      SO ORDERED.
      At San Juan, Puerto Rico, on January 28, 2019.



                                     S/CARMEN CONSUELO CEREZO
                                     United States District Judge
